DETAILED ACTION
 	This Office action details a final action on the merits for the above referenced application No.  Claims 1-7, 9-21, and 23-35 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-7, 9-21, and 23-33 are amended.  Claims 34-35 are new.  Claims 8 and 22 are cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 Oct. 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
	The amendments filed on 21 Dec. 2021 have been entered.

Response to Arguments
	In view of Applicants amendments, the objection to claims 2-23 and 25-33 because of minor informalities is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-3, 8-9, 24, and 26 under 35 USC 102(a)(1) as being anticipated by Mariani et al. (Neurosurgery; published 2001) is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murthy et al. (RadioGraphics; published 2005) for the reasons cited in the Office action filed on 24 Sep. 2021.

Applicants Arguments
	Applicants assert that claim 24 now requires a combination of features such that (a) the injectable composition contains an amount of the β-radiation emitting substance that is effective to treat CNS cancer and (b) the injectable composition comprises minimally embolic oil, glass or polymer particles containing a β-radiation emitting radionuclide and having an average diameter of 10 to 50 µm, the particles having the specific activity ranging from 0.05 to 0.005 GBq/ mg.

Applicant's arguments filed 21 Dec. 2021 have been fully considered but they are not persuasive. Murthy discloses a 90Y glass microsphere device (TheraSphere).  The solution used for suspension of the spheres is saline (an injectable composition comprising a suspension of β-6 and the specific activity is 2500 Bq sphere-1 (1 dose × 4×106 sphere dose-1 × 2500 Bq sphere-1 × 1 GBq 109 Bq-1= 10 GBq; amount of β-radiation emitting substance that is effective to treat CNS cancer).  The mean diameter of the microsphere is 20-30 µm (minimally embolic glass containing a β-radiation emitting radionuclide and having an average diameter in the range of 20-30 µm).   An aggregate of 22,000-73,000 spheres weighs just 1 mg (22,000 sphere mg-1 × 2500 Bq sphere-1 × 1 GBq 109 Bq-1= 0.05 GBq mg-1; 73,000 sphere mg-1 × 2500 Bq sphere-1 × 1 GBq 109 Bq-1= 0.18  GBq mg-1; wherein the particles have a specific activity of about 0.05 GBq mg-1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 7, 9-16, and 20-21, 23-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haldemann et al. (J. Nucl. Med.; published 1994), in view of Murthy et al. (RadioGraphics; published 2005) for the reasons cited in the Office action filed on 24 Sep. 2021.

Claims 1, 4-5, 7, 9-21, and 23-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haldemann et al. (J. Nucl. Med.; published 1994), in view of Murthy et al. (RadioGraphics; published 2005), in further view of Day et al. (WO 86/03124 A1; published 5 Jun. 1986) for the reasons cited in the Office action filed on 24 Sep. 2021.

Claims 1-5, 7, 9-16, 20-21, and 23-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haldemann et al. (J. Nucl. Med.; published 1994), in view of Murthy et al. (RadioGraphics; published 2005), in further view of Mariani et al. (Neurosurgery; published 2001) for the reasons cited in the Office action filed on 24 Sep. 2021.

s 1, 4-6, 7, 9-16, 20-21, and 23-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haldemann et al. (J. Nucl. Med.; published 1994), in view of Murthy et al. (RadioGraphics; published 2005), in further view of Shukla et al. (Chin. Clin. Oncol.; published 2017) for the reasons cited in the Office action filed on 24 Sep. 2021.

Applicants Arguments
	Applicants assert that claim 1 has been amended in a manner to render these rejections moot.  This risk of negative effects of embolization are addressed in the claimed invention by using small particles that have high specific activity (activity per gram).  In the examples, the first test dogs treated with less radioactive microspheres experienced transient ischemic effects following therapy, whereas a second dog treated with a lower number of microspheres and higher activity did not experience noticeable transient ischemic effects following therapy.  In Haldemann, on the other hand, embolization is a desired outcome.  Haldemann is directed to pretherapeutic radioembolization of CNS tumors, noting that transarterial radioembolization has shown good palliative results in patients with inoperable hepatocellular carcinoma and the this method may be applicable to may inoperative tumors or symptomatic metastases, and further noting that selective tumor embolization must be performed and documented (using 99mTc particles and a gamma camera) before performing further radioembolization therapy..

Applicant's arguments filed 21 Dec. 2021 have been fully considered but they are not persuasive. Murthy is not deficient for the reasons discussed above.  Murthy discloses the 90Y TheraSphere glass microsphere device, which is the same device used in the examples of the instant specification. The 90Y TheraSphere glass microsphere device in Murthy are minimally embolic glass particles having an average diameter of 20-30 µm.  Haldemann teaches and suggests using 90Y resin particles as therapy for CNS tumors.  At [0052] (PG Pub), the instant specification teaches that Sirspheres may be contemplated for use in the present disclosure.  90Y resin particles. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Haldemann by administering the 90Y glass microspheres of Murthy (advantageous high specific activity) to the cerebral vasculature of a subject in need of therapy for a CNS tumor as taught by Haldemann and Murthy because it would advantageously localized delivery of pure β-radiation to a CNS tumor of a subject thereby treating the CNS tumor.  Selectively administering an effective amount of 90Y particles in Murthy to the cerebral vasculature of a patient in need of therapy for a CNS tumor meets all the limitations in instant claim 1.


New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 103
Claims 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haldemann et al. (J. Nucl. Med.; published 1994), in view of Murthy et al. (RadioGraphics; published 2005).

	Haldemann et al. teach as discussed above.  Haldemann et al. teach pretherapeutic radioembolization of CNS tumors: methods, dosimetry and first clinical experience (see title).  Haldemann et al. teach examining highly vascularized tumors of the CNS that are routinely embolized mechanically with microparticles of different sizes in order to reduce the perioperative risk of hemorage.  In 13 patients (5 meningiomas, 3 dural angiomas, 2 metastasis, 2 chemodectomas and 1 dural fibrosarcoma) 100 99mTc labeled macroaggregates of albumin 25-50 µm were injected intra-arterially after transfemoral cathererization of the tumor feed artery. A superselective embolization without significant pulmonary or peritumoral embolization was found.  In patients of group (3) who qualify for therapeutic radioembolization, dosimetry calculations resulted in tumor dose of 200-1000 Gy for 370 MBq 90Y resin particles.  

	Murthy et al. teach as discussed above. Murthy et al. teach as discussed above.  Murthy et al. teach yttrium-90 microsphere therapy for hepatic malignancy: devices, indications, technical considerations, and potential complications (see title).  Murthy teaches that 90Y-bearing microspheres, unlike external beam radiation sources are point sources of radiation that preferentially localize in the peritumoral and intratumoral vasculature.  The characteristic makes them suitable for selective delivery of very high radiation doses to tumors while radiation exposure to the normal hepatic parenchyma remains within tolerable limits. 90Y is produced by bombardment of yttrium-89 with neutron in a nuclear reactor (see S43, col. 1).  90Y emits pure high-energy beta rays with an average penetration range of 2.5 mm and maximum range of 11 mm in tissue.  94% of radiation is delivered in 11 days.  The glass microsphere device was approved by the FDA in 2000 for humanitarian use in the US (see pg. S43).  22000 spheres mg-1 with a specific activity of 2500 Gq sphere-1 is about 0.05 GBq mg-1.  Murthy et al. teach the radioactive microspheres are suspended in normal saline in a vial.  The suspension is administered with high pressure infusion by using an inflation device to agitate and disperse the microspheres via efferent tubing into the catheter (see pg. S47).  Murthy et al. teach that radiation if delivered in sufficient doses is lethal to neoplastic tissue (see pg. S42).  Murthy et al. teach that one GBq of 90Y delivers a total absorbed dose of 50 Gy/Kg (see pg. S43).  Murthy et al. teach empirical dose calculations for resin microspheres (see pg. S46).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Haldemann et al. by administering the 90Y microsphere composition at an expected tumor absorbed dose of 50-180 Gy or 100-150 Gy as taught by Haldemann et al. and Murthy et al. because it would have been expected to advantageously enable radiotherapeutic treatment of CNS tumors.  The expected tumor dose is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize that the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618